Citation Nr: 0733567	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for malaria.

2.  Whether new and material evidence has been presented to 
reopen a claim for residuals of bullet and shrapnel wounds to 
the left lower leg.  




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel






INTRODUCTION

The veteran had active duty service from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Veterans' Affairs Regional Office (VARO) in Manila, 
Philippines, which found that the veteran had failed to 
produce new and material evidence sufficient to reopen 
previously denied claims involving malaria and 
bullet/shrapnel injuries to the left lower leg. 

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

A review of the evidence of record reveals that additional 
due process considerations are required before the Board may 
undertake review of these claims.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans' Claims (Court) essentially stated that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of what evidence is necessary 
to reopen a claim and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefits sought by the claimant.  Review of the 
claims file reveals that notice in this regard to date is 
incomplete.  

In Kent, the Court essentially required VA to describe both 
specifically and affirmatively the kind of evidence required 
to constitute new and material evidence.  A review of the 
record reveals that the veteran has not been provided with 
such information with regards to his request to reopen claims 
for service connection for malaria and for residuals from 
bullet/shrapnel injuries to the left lower leg. 

Accordingly, the case is REMANDED for the following action:

1. VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his request to reopen claims of 
service connection for malaria and for 
residuals from bullet/shrapnel injuries 
to the left lower leg.  This should 
include notification of the evidence of 
record, notification of the information 
that is necessary to establish 
entitlement to service connection for 
those claimed disorders, and notice 
regarding the evidence and information 
necessary to reopen the claims.  

2. VA should also provide the veteran 
with appropriate notice that satisfies 
the requirements of the Court's holdings 
in Dingess and the notification 
requirements and assistance requirements 
set forth at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

3. Thereafter, if deemed advisable based 
on the information obtained, the veteran 
should be accorded appropriate 
examinations for the purpose of 
determining if the veteran is suffering 
from a current disability related to 
malaria or residuals from a 
bullet/shrapnel injury to the left lower 
leg.  The examiner should be provided 
with the claims file for review and be 
asked to confirm in his or her written 
report that a review of the claims folder 
has been conducted.  All opinions should 
be expressed as to whether it is at least 
as likely as not that the veteran has any 
current disability involving malaria or 
residuals from bullet/shrapnel wounds to 
the left lower leg.  

4.  Thereafter, VA should readjudicated 
the claims being remanded based on all 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided with a supplemental statement of 
the case and opportunity for response

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate review, 
if in order. By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).






 Department of Veterans Affairs


